IN THE COURT OF APPEALS OF IOWA

                                   No. 22-0635
                               Filed June 29, 2022


IN THE INTEREST OF C.A., and J.A.-K.,
Minor Children

S.A., Father,
       Appellant,

J.K.A., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Jasper County, Steven J. Holwerda,

District Associate Judge.



       A mother and a father separately appeal the termination of their parental

rights to two children. AFFIRMED ON BOTH APPEALS.



       Larry J. Pettigrew of Pettigrew Law Firm, P.C., Newton, for appellant father.

       Dusty Lea Clements of Clements Law and Mediation, Newton, for appellant

mother.

       Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

       Meegan M. Keller, Altoona, attorney and guardian ad litem for minor

children.



       Considered by Vaitheswaran, P.J., and Tabor and Badding, JJ.
                                           2


VAITHESWARAN, Presiding Judge.

       A mother brought her three-month-old child “to the emergency room,” where

he was diagnosed with “a fracture in his humorous bone” and a “rib fracture which

was in the process of healing.” The State applied for an order removing the child

and the child’s one-year-old sibling from parental custody.        The district court

granted the application. The children were placed with their paternal grandparents

and were later adjudicated in need of assistance. In time, the State filed a petition

to terminate parental rights.

       Meanwhile, the State charged the parents with several crimes. A jury found

them guilty of neglect of a dependent person and one count of child endangerment

causing serious injury. The criminal court sentenced the parents to prison terms

not exceeding ten years, to be served concurrently.

       The termination petition proceeded to an evidentiary hearing. Following the

hearing, the district court terminated parental rights pursuant to two statutory

provisions.

       On appeal, the parents do not challenge the evidence supporting the

grounds for termination. They contend (1) termination was not in the children’s

best interests; (2) guardianship with the paternal grandparents was the better

option; and (3) the district court should not have terminated their parental rights in

light of the bond they shared with the children as well as the children’s placement

with a relative. The mother additionally asserts she should have been afforded an

additional six months to facilitate reunification.
                                          3


       I.     Best Interests

       A court must “give primary consideration to the child’s safety, to the best

placement for furthering the long-term nurturing and growth of the child, and to the

physical, mental, and emotional condition and needs of the child.” See Iowa Code

§ 232.116(2) (2021). In light of the jury’s findings of guilt on crimes involving the

bodily safety of one of the children, we conclude termination was in the children’s

best interests.

       II.    Guardianship

       “[A] guardianship is not a legally preferable alternative to termination.” In re

A.S., 906 N.W.2d 467, 477 (Iowa 2018). Citing this principle, the district court

denied the parents’ request for a guardianship. The court provided the following

additional reasoning:

       Given the children’s ages, the parents’ current imprisonment
       because of injuries to one of the children, the unknowns relating to
       the injuries and the perpetrator, and the grandparents’ hesitancy
       regarding a guardianship, a guardianship is not in the children’s best
       interest and will not provide them with the stability and permanency[,]
       which they need.

The record supports the court’s findings. The children were placed with their

paternal grandparents at the time of their removal, and they remained there

throughout the proceedings.      The department employee overseeing the case

testified termination was preferred over a guardianship because of the children’s

ages and their need for permanency. The employee noted that, once the children

were removed, there were no more serious injuries to the younger child. On our

de novo review, we conclude the district court appropriately denied the parents’

request for a guardianship.
                                           4


      III.    Exceptions to Termination

      The parents contend the district court should have granted exceptions to

termination based on the children’s placement with relatives and based on the

parent-child bond. See Iowa Code § 232.116(3)(a) (relative), (c) (parent-child

bond). The district court thoroughly addressed the relative exception as follows:

      It is clear that the parents cannot provide for the children anytime in
      the foreseeable future. The children have been removed from their
      care for the past 16 months. The children, [the younger one] in
      particular, have had no further injuries since being removed from the
      parents’ care; yet the parents have not accepted responsibility for the
      injuries or provided a plausible explanation, all while admittedly lying
      to the police and the Department about the situation. The unknowns
      continue to linger. Meanwhile, the grandparents have provided
      stability for these children since May 2021, and the children are doing
      well. The Court will not deprive the children of this continued stability,
      which can only be accomplished if the parents cease to be the
      children’s legal parents.

On our de novo review, we agree with the court’s reasoning.

      As     for   the   parent-child   relationship,   the   department    employee

acknowledged the children shared a bond with both parents. But that bond could

not override their child neglect and endangerment convictions and their

imprisonment for concurrent terms not exceeding ten years. We conclude the

permissive exception to termination was appropriately not invoked.

      IV.     Additional Time for Reunification

      The mother sought six additional months to facilitate reunification. See id.

§ 232.104(2)(b). The district court denied the request, providing the following

reasoning:

      Both parents are currently in prison and there is a minimal likelihood
      that either parent will be out of prison in the next six months given
      their own testimony about their earliest parole hearing dates.
      Further, even if one or both of the parents would be released from
                                         5


      prison, the children could not be returned to their care within the next
      six months because of the continuing “unknowns” as previously
      articulated in this [r]uling. The Court cannot think of any reasonable
      factors or conditions which will allow the Court at this time to make a
      determination that the need for removal will no longer exist in six
      months. The realities of the past 16 months and the parents’ current
      imprisonment do not permit such a determination.

Again, we concur in the court’s reasoning.

      We affirm the termination of the parents’ rights to the two children.

      AFFIRMED ON BOTH APPEALS.